OFFICE   OF THE ATTORNEY GENERAL    OF TEXAS
 /
                                       AUSTIN
j GROVLRSLLLII1*
  ATIO”*m”
         G.IIC”AL




            BonoraI@e Chae.‘A. Tomb,
            Oounty Auditor
            Records Building
            Dallas, Texas
      -.
            Dear Ibr.Tosohr




                                                       tion with the
                                                        State Highway



                                                    h has been reoeived,




                                 ssioner Lyqn Lamther to cppeer
                                   Production Board in Tashing-
                                   t2e interest of the couple- .~
                                   i?hrrayEio.183, which is al-
                                  e North Ft. Forth Eoad. This
                                been held up by the Tar Pro-
                                     after the contract m20 let
                    by the State RightieyConmission -- and oon-
                    alderable amount of gork had already Bean
                    dono.
                          "1 would like an opinion Prom your de-
                    partment as to whether or not the expense
                    ,of this trip can be paid by’LiallasCounty,,
                    and if eo, out of which fund.”
                    Honorable Chas. A. Tosoh - page 2        .       .
    /




                              Article 6875 of the Revised Civil Statutes
                    ebuthorizesthe State Bighway Commissionof Texas to
                    take over and nainta$ the various State highways in
                    TeX89.  The first serjtenoeof said Artlole reads:

                              aThe dommiseion is authorizedto take
                         owe and maintain the various State high-
                         rays 3.nTexas, and the counties throu@~
                .
                         mh.lchsaid highway passes shall be free
                         from any aoet;, expense or supervisionof
                         suoh highways.*
                               In Iverson vi Dallas County, 110 s. w. 12) 235,
                    .the oourt inconatrulng the above Article and ~theother
            :
                    statutes relative to the powers end organizakion~ol’ the
                    State Bighway ConmrLsslon, held that when the State~Blgh-
e
                    way Department took over the control, management and main-
                    tenanoe of a State hLghv3y, the county lost control there-
                    of inso.far as'Its main~enemceand upkeep are concerned.
                              It appears froy,yourletter that the State High-
                    way Co~!&esioahas taken charge of the road project in
                    queetion,.endhas let the oontract,forths building there-,     '~
                    of.~,teepresume.that said hl~hway i.3fioaa partof the
                    State highwey system. If ne are correct'in thie essump-
                    tion, then the maintenanceand upkeep 'the~reof13 not
                    county business.
                              Based upon the above assumption,itis our opti-
                    Ion that the expenses of the County Judge and County Corn-~
                    missioner ingoing to F;ashJ.ngLonfor the purpose named cm-
                    not be paid out of the Road and Bridge Fund, or emy other
                    fund, of Dallas county.
                              SInme Dallas County Is not required to build or
                    maintain the road in queetlon, the proposed trip to Cash-,
        ~
                    ington rould not be in furtheranceof county road husinees.

                                                  pry   truly'yours



                                                        Geo. I?.Bsroue
                                                        AsBi8ta.nt